Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Chiueh United States Patent 9,164,887 hereinafter C.



In regard to claims 1, 10, 18
C discloses a controller that controls an operation of a semiconductor memory device including a plurality of memory blocks, the controller
comprising: a command generator configured to generate a command for controlling the semiconductor memory device; (Item 120) a sudden power off (SPO) sensor configured to generate an SPO sensing signal by sensing occurrence of SPO; (Column 12; Lines 10-14)
SPO information storage configured to store SPO block information indicating a memory block that is a target of a current operation (target memory block) in response to the SPO sensing signal; (Column 12; Lines 15-20 ) and a block scan controller configured to control the command generator to perform a scan operation on the plurality of memory blocks, except the target memory block, in response to the SPO block information. (Column 12; Lines 57-65)
In regard to claim 2
C discloses the controller of claim 1, wherein the SPO information storage stores an SPO block table, and the SPO information storage registers the target memory block in 20 the SPO block table in response to the SPO sensing signal. (Figure 3; Column 6)
In regard to claim 3
C discloses the controller of claim 1, wherein the SPO sensor senses occurrence of the SPO to generate an SPO control signal, and the command generator generates one or more commands for controlling an end operation performed in correspondence with the SPO in response to the SPO control signal. (Figure 9; Step S907)
In regard to claims 4, 12
C discloses the the controller of claim 3, wherein the end operation includes 5 flushing write data received from a host by the semiconductor memory device. (Column 12; Lines 5-10)
In regard to claims 5, 13
C discloses the controller of claim 3, wherein the end operation includes storing an updated mapping table in the semiconductor memory device. (Column 10; Lines 5-10
In regard to claim 6
C discloses the controller of claim 1, wherein the block scan controller generates a scan control signal for controlling a scan operation on the plurality of memory blocks, except the target memory block, based on the SPO block information and transfers the scan control signal to the command generator, and the command generator generates a command for controlling the scan operation based on the scan control signal. (Column 12; Lines 57-65)
In regard to claims 7, 15
C discloses the controller of claim 6, wherein the SPO block information 20 indicates a memory block registered in the SPO block table, and the block scan controller generates the scan control signal to perform a scan operation on the memory blocks except for the memory block indicated by the SPO block information, among the plurality of memory blocks.  (Column 12; Lines 57-65)
In regard to claims 8, 14, 20
C discloses the controller of claim 2, further comprising: a block information storage configured to store information indicating a block state for each of the plurality of memory blocks wherein, when at least one memory block among the plurality of memory blocks is switched from an open block to a free block, the block information storage generates free block information indicating a memory block switched to the free block and transfers the free block information to the SPO information storage. (Column 13; Lines 9-10) & Figures 10A & 10B
In regard to claim 9
C discloses the controller of claim 8, wherein the SPO information storage deletes a memory block corresponding to the free block information from the SPO block table. (Column 11)
In regard to claim 11
C discloses the method of claim 10, further comprising: performing an end operation corresponding to the SPO after registering the target memory block. (Figure 9)
In regard to claim 16
C discloses the method of claim 15, wherein selectively performing the scan operation on the memory block of the current index based on the result of the determination comprises: updating the index without performing the scan operation on the memory block of the current index when the memory block of the current index is registered in the SPO block table.  (Column 12; Lines 57-65)
In regard to claim 17
C discloses the method of claim 15, wherein selectively performing the scan operation on the memory block of the current index based on the result of the determination comprises: performing the scan operation on the memory block of the current index and updating the index when the memory block of the current index is not registered in the SPO block table. (Column 10)
In regard to claim 19
C discloses the method of claim 18, wherein selectively performing the scan 10 operation comprises performing the scan operation on the plurality of memory blocks except for the target memory block. (Column 12; Lines 57-65)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner